DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 4, 11-12, 18-22 have been examined in this application. Claims 1-3, 5-10 and 13-17 have been cancelled. This communication is a Final Rejection in response to Applicant’s Amendments/Remarks” filed on 06/02/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states ‘the rods are pushed inward’, however, is not understood the direction in which ‘inward’ is being related to. The rods could be being pushed inward relative to the central hub, the frame, the legs, etc. It is suggest to further clarify what direction relative to another element of the playard the rods are moving. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 11-12, 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saint (EP 0295761 A2).
In regards to Claim 11, Saint teaches: A method comprising: providing a foldable playard (10 – Fig. 3) and a system including bassinet fabrics (40 – Para 0010) attached to a removable fabric enclosure of the foldable playard (Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’); a support frame attached to the bassinet fabrics (Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’), the support frame including a central hub (60 – Fig. 4)and a plurality of rods (206-212 Fig. 10), each of the rods having a first end pivotably attached to theDkt. No. 406682-532001US central hub (Fig. 4/10) and a second end opposite the first end (Fig. 4), wherein the second end is a free end (see annotated Figure 4.1 below AND Para 0017 – ‘The hub legs 206, 212 are not coupled to the support feet but are provided to further stabilize the playyard’); and wherein the support frame is configured to enable the bassinet fabrics to fold with the foldable playard  (Fig. 2 and Para 0020); and folding the support frame and bassinet fabrics with the foldable playard (Fig. 2 and Para 0020).

    PNG
    media_image1.png
    402
    543
    media_image1.png
    Greyscale

Annotated Figure 4.1 from Saint
In regards to Claim 12, Saint teaches: The method of claim 11, wherein folding the support frame (Fig. 2) includes rotating each of the plurality of rods from a first position in which each of the plurality of rods is parallel to a plane (Fig. 4/10) defined by a top surface of the central hub to a second position (Fig. 4 and see annotated Figure 4.1  above) in which each of the plurality of rods is perpendicular to the plane defined by the top surface of the central hub (Para 0019 AND see note below – ‘fully collapse the hub legs to the compact non-coplanar configuration wherein the hub legs are substantially parallel.’).
Note: Saint states that the ‘hub legs are parallel to the side rails’ – which in reference to the present application would be understood as the perpendicular plane relative to the top surface. As such although defined differently the same method of rotating is used in the art of Saint.
In regards to Claim 18, Saint teaches: A system comprising: bassinet fabrics (40 – Para 0010) attached to a removable fabric enclosure of a foldable playard (Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’); a support frame attached to the bassinet fabrics Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’), the support frame including a central hub (Fig. 4/10) and a plurality of rods (206-212 Fig. 10), each of the rods having a first end pivotably attached to the central hub (Fig. 4/10) and a second end opposite the first end (Fig. 4), wherein the second end is a free end (see annotated Figure 4.1 below AND Para 0017 – ‘The hub legs 206, 212 are not coupled to the support feet but are provided to further stabilize the playyard’); and wherein the support frame is configured to enable the bassinet fabrics to fold with the foldable playard (Fig. 2 and Para 0020).
In regards to Claim 19, Saint teaches: The system of claim 18, wherein the central hub (60 – Fig. 4) is configured so that the rods are pushed inward when the support frame is folded (see annotated Figure 4.2 below).  

    PNG
    media_image2.png
    392
    344
    media_image2.png
    Greyscale

Annotated Figure 4.2 from Saint
In regards to Claim 20, Saint teaches: The system of claim 18, wherein each of the respective first ends of the rods (206-212 Fig. 4/10) is tangentially (Fig. 4) attached to the central hub (see note below) SAINT.
Note: The disclosure does not define a definition to the term tangentially, therefore the term was interpreted as meaning peripherally attached to the central hub.
In regards to Claim 21, Saint teaches: The system of claim 18, wherein the plurality of rods includes four rods (Fig. 9 – includes 6 total rods).  
In regards to Claim 22, Saint teaches: The system of claim 18, wherein each of the plurality of rods is formed from a metal (Para 0021 – ‘lightweight metal material’).
In regards to Claim 4, Saint teaches: The system of claim [3] 18 wherein each of the plurality of rods is rotatable from between a first position in which each of the plurality of rods is parallel (Fig. 3/4) to a plane defined by a top surface of the central hub (66/68/70/72 of Fig. 3), and a second position in which each of the plurality of rods is perpendicular (Fig. 2 and Fig. 4) to the plane defined by the top surface of the central hub (66/68/70/72 of Fig. 3 ) (see annotated Figure 4.1 above).
Response to Arguments
Applicant’s arguments with respect to Claims 4, 11-12, 18-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/15/2021